UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4487


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SHAWN MILES,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:13-cr-00205-HEH-1)


Submitted:   December 16, 2014            Decided:    March 4, 2015


Before NIEMEYER, SHEDD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Patrick L.
Bryant, Appellate Attorney, Robert J. Wagner, Assistant Federal
Public Defender, Alexandria, Virginia, for Appellant. Dana J.
Boente, United States Attorney, Heather L. Hart, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Shawn Miles pled guilty to one count of being a felon

in possession of a firearm in violation of 18 U.S.C. § 922(g)(1)

(2012) and one count of possession of cocaine base with intent

to distribute in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C)

(2012).      Miles pled not guilty to one count of possessing a

firearm     in    furtherance          of   a       drug    trafficking       offense     in

violation    of    18     U.S.C.    § 924(c)         (2012),      and    a   federal    jury

acquitted him of that count.                 Miles was sentenced to a term of

forty-six months’ imprisonment to be followed by three years of

supervised       release.         Miles     contends       that    the    district     court

erred in applying a two-level enhancement at sentencing pursuant

to U.S. Sentencing Guidelines Manual § 2D1.1(b)(1) (2013) for

possessing a firearm when the jury had acquitted him of that

conduct.

            This     court       reviews        a   sentence       for    reasonableness,

applying     an    abuse     of    discretion         standard.           Gall v.    United

States,    552    U.S.     38,    51    (2007);       see    also    United    States     v.

Layton, 564 F.3d 330, 335 (4th Cir. 2009).                               In so doing, we

examine     the     sentence        for      “significant          procedural       error,”

including “failing to calculate (or improperly calculating) the

Guidelines range, treating the Guidelines as mandatory, failing

to   consider       the     [18     U.S.C.]         § 3553(a)       [(2012)]     factors,

selecting     a    sentence       based      on     clearly       erroneous    facts,     or

                                                2
failing to adequately explain the chosen sentence.”                          Gall, 552

U.S. at 51.          We presume on appeal that a sentence within a

properly      calculated   advisory      Guidelines       range   is     reasonable.

United States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007); see

Rita v. United States, 551 U.S. 338, 346-56 (2007) (upholding

appellate     presumption      of    reasonableness       for   within-Guidelines

sentence).

              Upon   review,    we    conclude     that    the    court       did   not

procedurally err or violate Miles’ right to a jury trial by

considering acquitted conduct proved by a preponderance of the

evidence in determining the applicable Guidelines range, within

the   proper    statutory      penalty    range.      See       United    States     v.

Brooks, 524 F.3d 549, 562-63 (4th Cir. 2008).                       Moreover, the

district court did not err in applying the enhancement on the

facts of this case.         See United States v. Harris, 128 F.3d 850,

852-53 (4th Cir. 1997).             Accordingly, we affirm the judgment of

the district court.         We dispense with oral argument because the

facts   and    legal   contentions       are   adequately       presented      in   the

materials     before   this    court     and   argument     would      not    aid   the

decisional process.



                                                                              AFFIRMED




                                          3